Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 13a-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section 1350 In connection with Amendment No. 1 to the Annual Report of Dialysis Corporation of America (the “Company”) on Form 10-K for the fiscal year ended December 31, 2009 as filed with the Securities and Exchange Commission on the date therein specified (the “Report”), the undersigned, Stephen W. Everett, President and Chief Executive Officer of the Company, and Andrew Jeanneret, Vice President of Finance and Chief Financial Officer of the Company, each certify pursuant to 18 U.S.C. Section 1350, that to the best of our knowledge: (1)The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods covered by the Report. /s/ Stephen W. Everett STEPHEN W. EVERETT, President and Chief Executive Officer /s/ Andrew Jeanneret ANDREW JEANNERET, Vice President, Finance and Chief Financial Officer Dated: April 30, 2010 It is not intended that this certification be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section; and shall not be deemed incorporated by reference into any filing under the Securities Act or the Exchange Act.
